Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	 The Examiner acknowledges the amendments.  The previous 112f interpretations are withdrawn.  	The Examiner acknowledges the amendments.  The previous 102 and 103 rejections are maintained and are made final.  All amendments and arguments are fully dressed herein.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 contains the limitation “the flow path cover includes a hinge disposed on an opposite portion of the side of the flow path cover”.  It is unclear what the hinge is opposite to.  Leading the claim to be indefinite.  For examination purposes, the claim is to be interpreted as “”the flow path cover includes a hinge disposed on 
Claims 5- 9 are rejected due to dependency.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15, 17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morin (US2018/0177369).
Regarding claim 15, (Currently Amended) Morin discloses a dust collecting station (Item 100) connectable to a dust collecting chamber (Item 50) of a vacuum cleaner (Item 10) and configured to remove foreign substances collected in the dust collecting chamber, the dust collecting station comprising: 
a seating portion (Item 130) comprising an opening (Item 200) configured to communicate with an inside of the dust collecting chamber, the dust collecting chamber being configured to be seated on the seating portion while the vacuum cleaner and the dust collecting station are connected (Paragraph [0045]); 
a suction device (Item 126) configured to generate a suction airflow
a collecting portion (Items 110 or 750) arranged between the opening of the seating portion and the suction device, the collecting portion being configured to collect the foreign substances
substances from the dust collecting chamber through the opening of the seating portion
a flow path control device comprising a flow path cover (Item 1250) configured to block at least a portion of the flow 2Appl. No.: 17/319,644Response dated: December 17, 2021Reply to Office Action of: October 22, 2021path during operation of the suction device for discharging the foreign substances from the dust collecting chamber (Paragraphs [0079-80] discusses the use of Item 1250 for the different modes and how Item 1250 opens/closes the flow path to discharge dirt and air out of the dust collecting chamber).  
Regarding claim 17, (Currently Amended) Morin discloses the cleaning system of claim 4, wherein the flow path control device is configured to move a position of the flow path cover to selectively block at least the portion of the flow path such that the suction airflow within the dust collecting chamber changes based on the position of the flow path cover during operation of the suction device (Paragraphs [0079-81]).  
Regarding claim 19, (Currently Amended) Morin discloses the dust collecting station of claim 17, wherein the flow path control device is further configured to selectively arrange the flow path cover in a flow path at a first position in which the flow path is closed (best shown in Figure 12b), a second position in which the flow path is opened (best shown in Figure 12a), or a third position in which the portion of the flow path is blocked to reduce an area opened by the flow path cover compared to when arranged at the second position (Paragraphs [0079-81] discuss the positions of Item 1250.  The third position is to be interpreted as a point between the open an closed position).  
Regarding claim 20, (Currently Amended) Morin discloses the dust collecting station of claim 19, wherein the flow path control device is further configured to move the flow path cover to in the flow path the third position at least once during operation of the suction device (Paragraphs [0079-81] discuss the positions of Item 1250.  The third position is to be interpreted as a point between the open an closed position.  Item 1250 would be at the third position each time the controller flips to the “evacuation mode”).  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4, 6-11, 14, and 22-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morin (US2018/0177369) in view of Tanaka (US20080060163).
Regarding claim 1, (Currently Amended) Morin discloses a cleaning system comprising: 
a vacuum cleaner (Item 10) comprising a dust collecting chamber (Item 50) capable of collecting foreign substances; and 
a dust collecting station (Item 100) connectable to the vacuum cleaner and configured to remove the foreign substances collected in the dust collecting chamber, 
wherein the dust collecting station comprises: 
a seating portion (Item 130) comprising an opening (Item 200) configured to communicate with an inside of the dust collecting chamber, the dust collecting chamber is being configured to be seated on the seating portion while the vacuum cleaner and the dust collecting station are connected (Paragraph [0045]); 
a suction device (Item 126) configured to generate a suction airflow
a collecting portion (Items 110 or 750) arranged between the opening of the seating portion and the suction device, the collecting portion being configured to collect the foreign substances from the dust collecting chamber through the opening of the seating portion
a flow path control device comprising a flow path cover (Item 1250) configured to block at least a portion of the flow 2Appl. No.: 17/319,644Response dated: December 17, 2021Reply to Office Action of: October 22, 2021path during operation of the suction device for discharging the foreign substances from the dust collecting chamber (Paragraphs [0079-80] discusses the use of Item 1250 for the different modes and how Item 1250 opens/closes the flow path to discharge dirt and air out of the dust collecting chamber).  
Morin fails to explicitly disclose a vacuum cleaner comprising a dust collecting chamber capable of collecting foreign substances through centrifugal separation.
Tanaka teaches a vacuum cleaner wherein the dust collecting chamber collects foreign substances through centrifugal separation (Paragraph [0128]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to simply substitute the filtration system of the vacuum cleaner of Morin for the cyclone system as taught by Tanaka.  Cyclones, filters, and bags are all known known filtration systems for vacuums .  Leading to one of ordinary skill in the art to a dust collecting chamber capable of being filled with debris.  
Regarding claim 2, (Currently Amended) Morin in view of Tanaka disclose the cleaning system of claim 1 wherein the flow path control device includes a cover driver configured to move the flow path cover to selectively block at least the portion of the flow path (Paragraph 79-81 discussed how Item 1250 is controlled but does not mention a motor or any means to the actuation).  As currently modified, Morin fails to explicitly disclose wherein the cover driver comprises: a drive motor configured to generate a driving force, and a cover driving member configured to press a side of the flow path cover by the driving force of the drive motor.
Tanka further teaches a cleaning system wherein the cover driver comprises: a drive motor (Item 271) configured to generate a driving force, and a cover driving member (Item 283) configured to press a side of the flow path cover by the driving force of the drive motor.  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to simply substitute the known components such as a motor and the rotating cover driving member as taught by Tanaka for the actuating system of Moring.  Motors are common components to create movement of parts.  Such a substitution would lead to the effective switching of flow paths by simple rotation of the motor (Tanaka Paragraph [0162]).
Regarding claim 4, (Currently Amended) Morin in view of Tanaka disclose the cleaning system of claim 2 (as best understood) wherein the flow path cover includes a hinge (Tanaka, Item 246) disposed on the side of the flow path cover (Figure 1), and wherein  the flow path cover is further configured to rotate in the flow path around the hinge.  
Regarding claim 5, (Currently Amended) Morin in view of Tanaka disclose the cleaning system of claim 4, wherein the flow path control device is configured to move a position of the flow path cover to selectively block at least the portion of the flow path such that the suction airflow within the dust collecting chamber changes based on the position of the flow path cover during operation of the suction device (Morin Paragraphs 79-80; Tanaka Paragraphs 109 and 0142)
 Regarding claim 6 (Currently Amended) Morin in view of Tanaka disclose the cleaning system of claim 4, wherein the flow path control device is further configured to selectively arrange the flow path cover in the flow path at a first position in which the flow path is closed (Morin best shown in Figure 12b), a second position in which the flow path is opened (best shown in Figure 12a), or a third position in which the portion of the flow path is blocked to reduce an area opened by the flow path cover compared to when arranged at the second position (Paragraphs [0079-81] discuss the positions of Item 1250.  The third position is to be interpreted as a point between the open an closed position).  
Regarding claim 7 (Currently Amended) Morin in view of Tanaka disclose the cleaning system of claim 6, wherein the flow path control device is further configured to rotate the flow path cover in the flow path to the third position at least once during operation of the suction device (Morin Paragraphs [0079-81] discuss the positions of Item 1250.  The third position is to be interpreted as a point between the open an closed position.  Item 1250 would be at the third position each time the controller flips to the “evacuation mode”; Tanaka Paragraphs [0109] and [0142])).   
Regarding claim 8 (Currently Amended) Morin in view of Tanaka disclose the cleaning system of claim 5, wherein the flow path control device is further configured to: 3Appl. No.: 17/319,644 Response dated: December 17, 2021 Reply to Office Action of: October 22, 2021 
rotate the flow path cover between a first position in which the flow path is closed (Morin Figure 12b; Tanaka Paragraph [0160]) and a second position in which the flow path is opened (Morin Figure 12a), and 
selectively arrange the flow path cover at a third position located between the first position and the second position (Morin Paragraphs [0079-81] discuss the positions of Item 1250.  The third position is to be interpreted as a point between the open an closed position).  
Regarding claim 9 (Currently Amended) Morin in view of Tanaka disclose the cleaning system of claim 8, wherein the flow path control device is further configured to rotate the flow path cover in the flow path to the third position at least once during operation of the suction device (Morin Paragraphs [0079-81] discuss the positions of Item 1250.  The third position is to be interpreted as a point between the open an closed position.  Item 1250 would be at the third position each time the controller flips to the “evacuation mode”).   
Regarding claim 10, (Currently Amended) Morin in view of Tanaka disclose the cleaning system of claim 1, wherein the dust collecting station further comprises a sensing portion (Morin Item 122) arranged on the seating portion (Figure 3), wherein the sensing portion is configured to output a signal in response to detecting the dust collecting chamber is seated on the seating portion, and wherein the dust collecting station is further configured to drive the suction device based on a signal output from the sensing portion ( Morin Paragraph [0088]).  
Regarding claim 11, (Previously Presented) Morin in view of Tanaka disclose the cleaning system of claim 10, wherein the dust collecting station is further configured to drive the flow path control device based on the signal output from the sensing portion (Morin Paragraph [0088-89] discusses how the Item 122 outputs a signal which can go into the controller to determine the vacuum needs to be emptied).  
Regarding claim 14, (Previously Presented) Morin in view of Tanaka disclose the cleaning system of claim 10, wherein the sensing portion comprises a switch configured to detect the seating of the dust collecting chamber through on/off operations thereof (Morin Paragraph [0088].  Definition of switch is “a device for making and breaking the connection in an electric circuit”.  
Regarding claim 22 (Currently Amended) Morin discloses the dust collecting station of claim 15.  Morin fails to explicitly disclose wherein the flow path control device further includes a cover driver configured to move the flow path cover in the flow path to selectively block at least the portion of the flow path, and wherein the cover driver includes a drive motor configured to generate a rotational force and a cover driving member being connected to the drive motor to press a side of the flow path cover (Paragraph 79-81 discussed how Item 1250 is controlled but does not mention a motor or any means to the actuation).  
Tanaka teaches a dust cleaner wherein the flow path control device further includes a cover driver configured to move the flow path cover in the flow path to selectively block at least the portion of the flow path, and wherein the cover driver includes a drive motor (Item 271) configured to generate a rotational force and a cover driving member (Item 283) being connected to the drive motor to press a side of the flow path cover (Figure 1).   It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to simply substitute the known components such as a motor and the rotating cover driving member as taught by Tanaka for the actuating system of Moring.  Motors are common components to create movement of parts.  Such a substitution would lead to the effective switching of flow paths by simple rotation of the motor (Tanaka Paragraph [0162]).
Regarding claim 23, (Currently Amended) Morin in view of Tanaka disclose the dust collecting station of claim 22, wherein the flow path cover (Tanaka Item 206) is interlocked with the cover driving member and rotates inside the flow path to open or block at least the portion of the flow path.  
Regarding claim 24, (New) Morin in view of Tanaka disclose the cleaning system of claim 1, wherein the flow path control device is configured to variously change an internal airflow of the dust collecting chamber by changing a flow rate of an inside of the dust collecting chamber while the suction device generates the suction airflow (Morin, Item 1250 moves from one air path to another.  When the port is blocked the airflow become 0).

Allowable Subject Matter
Claims 12, 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 12, none of the known references disclose a dust collecting chamber door located on the vacuum cleaner and wherein the dust collecting station further comprises a pressing part configured to press the fixing member such that the dust collecting chamber door is opened.
Since there are no known references that in combination with all other limitations in the independent claims, the claims are determined to be novel and non-obvious.
Response to Arguments
Applicant's arguments filed 8/18/2022 have been fully considered but they are not persuasive. 
Applicant argues  Morin does not disclose a flow path cover configured to block at least a portion of the flow path during operation of the suction device for discharging the foreign substances from the dust collecting chamber.  The Examiner respectfully disagrees.  In Figure 12a of Morin foreign substances would be discharged while Item 1250 is in part of the air path (the part blocking the air filtration mode).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723